DETAILED ACTION
Claims 1, 4-15, 18-19, and 21-25 are pending, and claims 1, 4-15, 18-19, and 21-24 are currently under review.
Claim 25 is withdrawn.
Claims 2-3, 16-17, and 20 are cancelled.
Claims 21-25 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/08/2021 has been entered.  Claims 1, 4-15, 18-19, and 21-24, and newly submitted claim(s) 25-26 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome some of the 112(b) rejections previously set forth in the Non-Final Office Action mailed 6/11/2021.  See below for the maintained 112(b) rejections

Election/Restrictions
Applicant’s election without traverse of the species of the same material (claim 24) in the reply filed on 10/11/2021 is acknowledged.
Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2021.

Claims
It is noted that claim 24 appears to be erroneously labeled as claim “25”.  As referenced above for the purposes of further examination and in future prosecution, the elected claim directed to same materials will be referred to as claim 24 so as to be consistent with the current claim numbering.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 13 includes the recitation of “approximately perpendicular to a plane coincident with an outer surface…,” which is indefinite because it is unclear to the examiner as to the extent of deviation, if any, from “perpendicular” that is allowed for by the instant claim.  In other words, it is unclear to the examiner as what orientations other than purely 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-15, 18-19, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris (US 8,707,747) in view of Paez et al. (US 4,304,350).
Regarding claims 1 and 11, Norris discloses a shaped sandwich panel having a first layer (22), second layer (24), and core honeycomb layer (26) directly connected between [abstract, col.3 ln.15-43, fig.1].  
The examiner notes that the claimed recitations of “manufactured by a pressure-based forming method comprising…of said first formed liner sheet and said second formed liner sheet” are product-by-process limitations, which upon further consideration, are considered to merely impart the further structural limitations of:
a shaped sandwich structure having a first liner sheet, second liner sheet, honeycomb structure core directly connected between
said first or second liner sheet having a port formed therein
said first and second liner sheet being peripherally sealed
said honeycomb core having apertures formed through the cells
and said shaped sandwich structure having an expanded core and specific shape corresponding to a shaping die.  See MPEP 2113.
Accordingly, the examiner reasonably considers the aforementioned sandwich panel structure of Norris made by pressurized fluid die forming to meet the aforementioned structural limitations [abstract].  Said structure of Norris Norris clearly depicts a shaped sandwich structure having a core directly connected to first and second liner sheets, which is further gas pressurized (ie. expanded) such that the liner sheets are moved apart from each other and shaped against the contour of a shaping die [fig.1-2, 7, 10-13].  This would naturally be expected to result in stretching/deformation of the honeycomb core and liner sheets away from each other as recognized by one of ordinary skill.  See MPEP 2145.  Norris further discloses that the honeycomb structure includes apertures (41) that fluidly couple the honeycombs together, which the examiner reasonably considers to meet the claimed limitations of providing fluid communication between honeycomb cells [col.3 ln.51-57].
Norris does not expressly teach the structure of a fluid port formed in a first or second liner sheet or that the first and second liner sheets are peripherally sealed as claimed.  Paez et al. teaches a system for superplastic forming of metal sandwich workpieces [abstract]; wherein the top and bottom sheets (2, 4) of said sandwich workpiece are sealed at the peripheries by welding, and one of said sheets is provided with a hole such that a gas inlet tube for providing expanding gas can be provided in a perpendicular orientation to avoid interference of the inlet tube and sealed edges [col.2 ln.13-28, col.4 ln.39-45, 
Regarding the further limitations of claim 11, the examiner notes that the recitation of “has been rendered superplastic and stretched…” is a product-by-process limitation which, upon further consideration, is not considered to impart any further patentably distinct structure to the claimed sandwich structure because these specific steps are not considered to have any structural bearing on the formed sandwich panel.  See MPEP 2113.  Therefore, the examiner considers the sandwich structure of Norris to reasonably meet the instant claim.  Nonetheless, Norris further discloses forming the sandwich panel structure by heating to a temperature of 810 to 960 degrees and forming said structure against a die surface through pressurization, which the examiner reasonably considers to meet the limitations of rendering superplastic and stretching as 
Regarding claims 4-7, 9-10, and 21-23, Norris and Paez et al. disclose the structure of claim 1 (see previous).  The examiner notes that the instantly claimed limitations are product-by-process limitations which, upon further consideration, are not considered to impart any further patentably distinct structure to the claimed sandwich structure.  See MPEP 2113.  Specifically, it is not apparent as to what concrete, material effects would be caused by the claimed steps (ie. pressurizing, heating, etc.) that are not already present in the disclosure of Norris.  Therefore, the examiner reasonably considers the disclosed sandwich panel structure of Norris to reasonably meet all of the claimed limitations.  Nonetheless, Norris expressly teaches that the pressurizing includes heating to forming temperatures of 840 to 960 degrees C while concurrently pressurizing utilizing a fluid inert gas to stretch the sandwich structure against the die assembly [col.5 ln.17-31].  Norris further discloses that prior to pressurization, the sandwich panel components can be bonded through heat and pressure, which the examiner reasonably considers to meet the claim limitation of mechanical deformation as required by claim 9 because bonding through heat and pressure will naturally result in some extent of mechanical deformation as would have been reasonably recognized by one of ordinary skill [col.4 ln.34-43].  See MPEP 2145(II).
Regarding claim 8, Norris and Paez et al. disclose the structure of claim 5 (see previous).  The examiner notes that the instant claim is a product-by-
Regarding claims 12-14, Norris and Paez et al. disclose the structure of claim 11 (see previous).  Norris further depicts the honeycomb cells of the core layer to have a hexagonal shape that perpendicularly and continuously extend from one liner sheet to the opposite liner sheet [fig.1-2].
Regarding claim 15, Norris and Paez et al. disclose the structure of claim 11 (see previous).  Norris further depicts the core layer (26) to be at least twice as thick as the liner sheet layers (22, 24) [fig.1-2].
Regarding claim 18, Norris and Paez et al. disclose the structure of claim 11 (see previous).  Norris further discloses that the core layer (26) is bonded to the first and second sheets (22, 24) [col.4 ln.34-43].  Since Norris depicts the sandwich panel structure to be regular and uniform, the examiner submits that the corresponding bonding of Norris would also naturally be expected to be uniform.  See MPEP 2145(II).  Alternatively, the examiner submits that, absent a specific teaching to the contrary, one of ordinary skill would have expected the bonding of Norris to be substantially uniform because Norris is silent regarding any non-uniformities of the aforementioned bonding step.
Regarding claim 19, Norris and Paez et al. disclose the structure of claim 18 (see previous).  As stated previously, the examiner reasonably considers the honeycomb structure depicted by Norris to be directly connected to the first and second layers (22, 24) such that the instant claim limitations are reasonably met [fig.1-2].
Regarding claim 24, Norris and Paez et al. disclose the structure of claim 1 (see previous).  Norris further teaches that both the sheets as well as the core layer may be metal when used for turbines, which reasonably meets the limitation of a “same” material [col.1 ln.11-20, col.2 ln.36-40].
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris (US 8,707,747) and Paez et al. (US 4,304,350) as applied to claim 11 above, and further in view of Ko (US 4,292,375).
Regarding claim 15, Norris and Paez et al. disclose the structure of claim 11 (see previous).  Norris and Paez et al. do not expressly teach that the core thickness is at least twice as thick as the first liner sheet as claimed.  Ko discloses that it is commonly known to utilize a sandwich structure wherein two thin sheets are separated by a thick core such that low mass and high stiffness can be achieved, wherein the aforementioned respective thicknesses are clearly shown to have a difference of at least two times thicker as claimed [col.1 ln.23-28, fig.1, 6].  Therefore, it would have been obvious to one of ordinary skill to modify the structure of Norris by utilizing the different relative thicknesses disclosed by Ko such that low mass and high stiffness can be achieved, as stated previously.  The examiner also notes that the relative thickness different of .

Response to Arguments
The previous 102 rejections over Norris et al. have been withdrawn in view of applicants’ amendments.
Applicants arguments regarding the newly added structural limitations have been considered and are moot in view of the new grounds of rejection based on Paez et al.
Applicant's arguments, filed 9/08/2021, regarding the rejections over Norris have been fully considered but they are not persuasive.
Applicant argues that the sandwich structure of Norris is not “expanded” as instantly claimed.  The examiner cannot concur.  Norris expressly depicts introducing pressurizing gas to shape the sandwich structure against a die surface, which reasonably meets the limitation of “expanded” according to broadest reasonable interpretation [fig.10-11].  See MPEP 2111.
Applicant also argues that the structure of Norris has not been pressurized such that the first and second liner sheets are pushed away from each other.  In response, the examiner notes that this product-by-process limitation merely requires at least some degree of expansion from the first and second liner sheets.  This is evident in the figures of Norris, wherein the middle areas of sheet (24’) are deformed away from edge areas of sheet (30’) [fig.11].  Nonetheless, this feature is also alternatively considered to be met by the new grounds of rejection over Paez et al.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734